Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A (RULE 13d-101) INFORMATION TO BE INCLUDED IN STATEMENTS FILED PURSUANT TO RULE 13d-1(a) AND AMENDMENTS THERETO FILED PURSUANT TO RULE 13d-2(a) (Amendment No. 14)* Endesa, S.A. (Name of Issuer) American Depositary Shares, each representing the right to receive one ordinary share, nominal value 1.20 each Ordinary Shares, nominal value 1.20 each (Title of Class of Securities) 00029274F1 (CUSIP Number) Acciona, S.A. Avenida de Europa, 18 Empresarial La Moraleja, Alcobendas Madrid, Spain 28108 Attention: Jorge Vega-Penichet +34 91 663 2850 Copy to: Wachtell, Lipton, Rosen & Katz 51 West 52 nd Street New York, New York 10019 Attention: Adam O. Emmerich (212) 403-1000 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) March 26, 2007 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box ¨ NOTE: Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits. See Rule 13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting persons initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be filed for the purpose of Section 18 of the Securities Exchange Act of 1934, as amended (the Act), or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). SCHEDULE 13D CUSIP NO. 00029274F1 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS Acciona, S.A. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) x * (b) ¨ * Acciona, S.A. (Acciona), which holds 10,964,099 ordinary shares, nominal value 1.20 each, of Endesa, S.A. (each, a Share), and Finanzas Dos, S.A. (Finanzas), which holds 211,750,424 Shares and is a wholly owned subsidiary of Acciona, are members of a group and have jointly filed this statement on Schedule 13D. Acciona and Finanzas also may be deemed to be part of a group with ENEL Società per Azioni and Enel Energy Europe Società Responsabilità Limitata (together, ENEL) as a result of the Cooperation Agreement described in Item 4 of this Schedule 13D. However, neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL for purposes of Section 13(d) of the U.S. Securities Exchange Act of 1934, as amended (the Exchange Act), and Acciona and Finanzas expressly disclaim such beneficial ownership. 3 SEC USE ONLY 4 SOURCE OF FUNDS (See Instructions) BK, WC 5 CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) OR 2(e)¨ 6 CITIZENSHIP OR PLACE OF ORGANIZATION Kingdom of Spain 7 SOLE VOTING POWER 10,964,099 8 SHARED VOTING POWER 211,750,424** ** Does not include 264,401,597 Shares that are or may be deemed to be beneficially owned by ENEL, as reported in the Statement on Schedule 13D filed by ENEL (as amended, the ENEL Schedule 13D), of which (a) 105,800,000 Shares are held by ENEL and (b) 158,601,597 Shares are underlying certain swap arrangements entered into by ENEL with UBS Limited and Mediobanca - Banca di Credito Finanziario S.p.A. as to which ENEL disclaims beneficial ownership as described inthe ENEL Schedule 13D. Neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission NUMBER OF by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL for purposes of Section 13(d) of the Exchange Act, SHARES and Acciona and Finanzas expressly disclaim such beneficial ownership. BENEFICIALLY OWNED BY 9 SOLE DISPOSITIVE POWER EACH 10,964,099 REPORTING PERSON 10 SHARED DISPOSITIVE POWER WITH 211,750,424*** *** Does not include 264,401,597 Shares that are or may be deemed to be beneficially owned by ENEL, as reported by in the ENEL Schedule 13D, of which (a) 105,800,000 Shares are held by ENEL and (b) 158,601,597 Shares are underlying certain swap arrangements entered into by ENEL with UBS Limited and Mediobanca - Banca di Credito Finanziario S.p.A. as to which ENEL disclaims beneficial ownership as described in the ENEL Schedule 13D. Neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL for purposes of Section 13(d) of the Exchange Act, and Acciona and Finanzas expressly disclaim such beneficial ownership. 11 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 222,714,523**** -2- **** Does not include 264,401,597 Shares that are or may be deemed to be beneficially owned by ENEL, as reported in the ENEL Schedule 13D, of which (a) 105,800,000 Shares are held by ENEL and (b) 158,601,597 Shares are underlying certain swap arrangements entered into by ENEL with UBS Limited and Mediobanca - Banca di Credito Finanziario S.p.A. as to which ENEL disclaims beneficial ownership as described in the ENEL Schedule 13D. Neither the filing of this statement on Schedule 13D nor any of its contents shall be deemed to constitute an admission by Acciona or Finanzas that it is the beneficial owner of any Shares held by ENEL for purposes of Section 13(d) of the Exchange Act, and Acciona and Finanzas expressly disclaim such beneficial ownership. 12 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES (See Instructions) x 13 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 21.0%***** ***** Based on 1,058,752,117 Shares outstanding as reported in the CNMV  Comisión Nacional del Mercado de Valores website. The percentage shown does not include 264,401,597 Shares that are or may be deemed to be beneficially owned by ENEL, as reported in the ENEL Schedule 13D, amounting in theaggregate to 24.98% of the Shares outstanding, of which (a) 105,800,000 Shares are held by ENEL and (b) 158,601,597 Shares are underlying certain swap arrangements entered into by ENEL with UBS Limited and Mediobanca - Banca di Credito Finanziario S.p.A. as to which ENEL disclaims beneficial ownership as described in the ENEL Schedule 13D.
